DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  “at least on pipetting unit” should recite --at least one pipetting unit--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the same common stator magnet arrangement” and “the common stator magnet”.  These limitations lack antecedent basis.  Also the claims do not structurally establish what is meant by “common stator magnet”.  
Claim 3 recites “at least two separate pipetting units”.  How does this differ from the at least one pipetting unit previously recited?
Claims 11 and 12 recite “the second holding strip”, which lacks antecedent basis.
Claim 13 recites “wherein the guidance arrangement comprises at least four parallel guidance rails that are arranged in such a way that they form the edges of an enveloping surface of an imaginary prism, it being the case for a plurality of pipetting units that a pipetting unit is guided to move on two guidance rails between which, in each of two opposite circumferential directions of the enveloping surface, at least one further edge defined by a guidance rail that is not guiding the respective pipetting unit is located.” It is unclear what applicant is trying to claim. Furthermore, the phrase "in such a way" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 also repeats “at least one pipetting unit”, “different pipetting units”, “rotor magnet arrangements” and “a guidance rail”, which have already been recited in claim 1.  Are these the same or different pipetting unit, rotor magnets and “guidance rail” than those recited in claim 1.  Same type deficiencies were found in claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlegel et al., (US 2013/0233096; hereinafter “Schledgel”).
As to claim 1, Schlegel teaches a pipetting apparatus comprising: 
at least one pipetting unit 50 that comprises a pipetting conduit; 
a guidance arrangement having at least one guidance rail 20 on which the at least one pipetting unit is guided to move along a motion axis (V); 
a linear drive arrangement with which the at least one pipetting unit is drivable to move along the motion axis, the linear drive apparatus comprising a stator 32, 42 that is stationary relative to the guidance arrangement, and the at least one pipetting unit constituting a rotor, movable relative to the stator along the motion axis, of the linear drive arrangement, wherein the stator comprises a stator magnet arrangement connected fixedly to the guidance arrangement 23 (see para [0007] et seq.); 
the stator magnet arrangement encompassing a plurality of magnets 36 that are arranged to follow one another with alternating magnetic-pole orientations along the motion axis (see para [0051] et seq.) 
wherein the rotor comprises at least one energizable electromagnetic rotor magnet 38 arrangement that is located oppositely from the stator magnet 23, 42 arrangement along a gap axis orthogonal to the motion direction; and 
at least two rotor magnet arrangements that interact in drive-force-generating fashion with the same common stator magnet arrangement and that are arranged with a spacing from one another along a spacing axis orthogonal to the motion axis, the common stator magnet arrangement being located between the at least two rotor magnet arrangements (see para [0014] which states “[s]imilarly, it is possible for the stator to include two substantially mutually parallel magnet arrangements between which a gap is formed in which a conductor loop arrangement is received such that it is movable along the displacement axis, wherein preferably unlike poles of magnets are opposite one another across the gap. In that case, the magnetic field lines running between the parallel magnet arrangements extend through the gap which is formed between the magnet arrangements and in which the conductor loop arrangement is received. Thus, a very effective magnetic field is provided for generating an electromagnetic propulsion on the conductor loop arrangement. However, it should be noted that the embodiment last mentioned is more expensive than the previously mentioned embodiment having a magnetic arrangement on only one side of the conductor loop arrangement, because of the second magnet arrangement that has to be provided. In the case of the embodiment last mentioned, having two parallel magnet arrangements forming a gap between them, a magnet arrangement is provided on each of two opposing sides of the conductor loop arrangement which are at a right angle to the coil axis of the conductor loops.”  Thus, Schlegel teaches two rotor magnet arrangements that cooperate with the same common stator-magnet arrangement so as to generate driving force.  The   See also Figs. 1-4.
As to claim 2, Schlegel teaches the at least one pipetting unit comprises two rotor magnet arrangements , arranged with a spacing from one another along the spacing axis, between which the common stator magnet arrangement is located (see para [0014] et seq.)
As to claims 3, and 16 Schlegel teaches comprising at least two separate pipetting units, each of which comprises a pipetting conduit and each of which is guided to move on the guidance arrangement along the motion axis, different pipetting units comprising rotor magnet arrangements 38 which are arranged with a spacing from one another along the spacing axis and between which the common stator magnet arrangement is located (see para [0007] et seq.)
As to claims 4 and 17, Schlegel teaches wherein the gap axes along which the rotor magnet arrangements, arranged with a spacing from one another along the spacing axis, of the common stator magnet arrangement are located opposite one another, are mutually parallel (see Figs. 1-4).
As to claim 5, Schlegel teaches wherein the gap axes are parallel to the spacing axis (see Figs. 1-4).
As to claim 6, Schlegel teaches the polarization directions of the magnets of the common stator magnet arrangement proceed parallel to the gap axes (see para [0023] et seq.)
As to claims 7, Schlegel teaches the stator comprises a holding strip that proceeds along the motion axis and is at least one of mechanically and adhesively connected to magnets of the common stator magnet arrangement which follow one another along the motion axis (see para [0051] et seq.)
As to claim 8, Schlegel teaches the stator comprises, at a distance from the holding strip, a second holding strip parallel thereto that is at least one of mechanically and adhesively connected to magnets of the common stator magnet arrangement which follow one another along the motion axis, the holding strip and the second holding strip holding the stator magnet arrangement between them (see para [0063] et seq.)
As to claim 9, Schlegel teaches the gap axes along which the rotor magnet arrangements, arranged with a spacing from one another along the spacing axis, of the common stator magnet arrangement are located opposite one another, are mutually parallel, wherein the holding strip and the second holding strip are arranged with a spacing from one another both orthogonally to the motion axis and orthogonally to the gap axes of the rotor magnet arrangements that interact with the common stator magnet arrangement (see Figs. 1-4).
As to claim 10, Schlegel teaches the holding strip and the second holding strip are arranged at a distance from one another orthogonally to the spacing axis (see Figs. 1-4).
As to claims 11 and 19, Schlegel teaches at least one of the holding strip and the second holding strip define an immobilization gap/groove, into which an immobilization projection that stands out from the stator magnet arrangement protrudes (see Figs. 2 and 3).
As to claim 12, Shlegel teaches at least one of the holding strip and the second holding strip is constructed from a plurality of slat strip components that are arranged to follow one another along a stacking axis orthogonal to the motion axis (see Figs. 1-4).
As to claims 13, 15, and 18, Shlegel teaches least two separate pipetting units of said at least on pipetting unit, each of which comprises a pipetting conduit and each of which is guided to move on the guidance arrangement along the motion axis, different pipetting units comprising rotor magnet arrangements which are arranged with a spacing from one another along the spacing axis and between which the common stator magnet arrangement is located; wherein the guidance arrangement comprises at least four parallel guidance rails that are arranged in such a way that they form the edges of an enveloping surface of an imaginary prism, it being the case for a plurality of pipetting units that a pipetting unit is guided to move on two guidance rails between which, in each of two opposite circumferential directions of the enveloping surface, at least one further edge defined by a guidance rail that is not guiding the respective pipetting unit is located (see Fig. 8).
As to claims 14 and 20, Shlegel teaches the pipetting units that directly follow one another along the motion axis are each guided to move on a different pair of guidance rails (see Fig. 1-8).
Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure include Takei et al., (US 5,530,303), which teach a linear direct current motor that achieves compact size is described. A magnetic sensor is arranged within an armature coil of the primary side, and the signal emitted in response to a field magnet of the secondary side by that magnetic sensor is obtained as a reference position signal for relative movement of the primary and secondary sides. As a result, the space occupied by the constitution for obtaining the reference position signal is essentially zero, thereby offering the advantage described above
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798